En Juez Asociado Sb. Wokf,
emitió la opinión del tribunal.
Los dos primeros señalamientos de error se refieren a la admisión de prueba, porque durante la celebración del jui-cio de una causa por estar el acusado en posesión de un alambique sin tener licencia, se - permitió declarar a- dos policías sobre la existencia del alambique. También se opuso el apelante por el fundamento de que los policías no eran peritos. Los policías declararon con respecto a lo que’ habían visto y que parecía ser un alambique. Hasta tanto no estemos convencidos de lo contrario nos sen-timos obligados a resolver que no necesita un testigo ser pe-rito para poder declarar acerca de la existencia de un alam-bique. El Pueblo v. Negrón, 29 D. P. R. 55, caso en el cual el alambique fué presentado a la corte.
El apelante en su tercer señalamiento de error se queja de la apreciación de la, prueba, pero en la discusión del error se limita a la omisión por parte del Gobierno en traer el alambique ante la corte'. Sin embargo, los testigos pueden generalmente declarar sobre la existencia de un objeto fí-sico y el apelante no nos convence de que su caso es una excepción.
Sostiene el apelante como Cuarto señalamiento de error que él debió haber sido procesado, si acaso, por virtud de la Ley Volstead. Esta es una cuestión que hemos resuelto en sentido adverso al apelante en el caso de El Pueblo v. Rosaly, 28 D. P. R. 474, y en otros.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Tofo y Aso-ciados Aldrey, Hutchison y Franco Soto.